h WALTZER, Jv
dissenting with reasons.
Because I believe that the penalty imposed on plaintiff by the Civil Service Commission was entirely appropriate to the circumstances, I respectfully dissent.
The evidence is uncontroverted that plaintiff, when asked by her supervisor to perform a task within her job description, lost control, and threw papers and office equipment, including a tray and a drawer, without regard for the safety of her co-workers. I believe that the Commission acted within its discretion in terminating plaintiffs employment.
*59While plaintiff and her husband testified that she was taking medication at the time of the violent incident, there is no evidence as to what drug had been prescribed, by whom, or that plaintiff took the medication in accordance with the prescription. I find it significant that there is no indication from the record that plaintiff would not act in the same violent manner in the future, should her supervisor ask her to perform an unwelcome task within her job description.
The Commission’s decision to terminate plaintiff, while a severe punishment, was supported by a reasonable concern for the safety and morale of plaintiffs co-workers. While the action was severe, it was prompted by plaintiffs own severe actions. I would affirm the judgment below.